           Case 2:17-cv-00550-DN Document 84 Filed 01/21/19 Page 1 of 3




Gregory N. Hoole (7894)
HOOLE & KING, L.C.
4276 South Highland Drive
Salt Lake City, Utah 84124
Telephone: 801-272-7556
gregh@hooleking.com

Lisa L. Clay (admitted pro hac vice)
LISA L. CLAY, ATTORNEY AT LAW
345 North Canal Street, Suite C202
Chicago, IL 60606
Telephone: 312-753-5302
lclayaal@gmail.com

Attorneys for Defendant Darren Brinkley


                         IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 CRIMINAL PRODUCTIONS, INC.,                        DOE DEFENDANT 15 AKA DARREN
                                                    BRINKLEY’S CLARIFICATION TO
                Plaintiff,                          PLAINTIFF’S RESPONSE TO ORDER
                                                    TO SHOW CAUSE
 vs.
                                                    Civil No. 2:17-cv-00550
 DOES 1–32,
                                                    Judge David Nuffer
                Defendants.


       Doe Defendant 15 aka Darren Brinkley (“Brinkley”), through the undersigned counsel, seeks

to clarify certain omissions made in Plaintiff’s Response to Order to Show Cause [ECF No. 83], as

follows:

       On December 20, 2018, this Honorable Court entered an Order to Show Cause [ECF No. 82]

requiring Plaintiff, in relevant part, to “provide the current state of each of the Does named as
           Case 2:17-cv-00550-DN Document 84 Filed 01/21/19 Page 2 of 3




Defendants in this case . . . .” The Order specifically required Plaintiff to advise the Court as to the

status of this case as to each Defendant, including pending motions. Id.

        On January 17, 2019, Plaintiff filed a Response to Order to Show Cause that fails to provide

the status of all matters relating to Defendant Brinkley. Specifically, the response does not indicate

that Brinkley filed an answer and counterclaim [ECF No. 32]; that Plaintiff sought dismissal of its

own claim [ECF No. 44] and those of Brinkley [ECF No. 45]; that the Court granted those motions

[ECF No. 65]; and that Brinkley filed a Motion for Attorney Fees [ECF No. 65].

        As a prevailing party under section 505 of the Copyright Act, Brinkley is entitled to an award

of reasonable costs and fees, and respectfully requests that this Court review and rule on his pending

Motion in due course.

        DATED this 21st day of January 2019.

                                                HOOLE & KING, L.C.

                                                /s/ Gregory N. Hoole
                                                Gregory N. Hoole
                                                Attorneys for Defendant Darren Brinkley


                                                LISA L. CLAY, ATTORNEY AT LAW

                                                /s/ Lisa L. Clay
                                                (signed with permission)
                                                Lisa L. Clay
                                                Attorneys for Defendant Darren Brinkley




                                                   2
          Case 2:17-cv-00550-DN Document 84 Filed 01/21/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of January 2019, a true and correct copy of the foregoing

document was filed electronically with the Court using the CM/ECF system, which sent notice of

the same via email to all CM/ECF participants who have appeared in this case.


                                              /s/ Gregory N. Hoole




                                                 3
